      Case 4:16-cv-00814-ALM-KPJ Document 64 Filed 08/05/19 Page 1 of 2 PageID #: 5227


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS                  AUG - 5 21
                                  SHERMAN DIVISION
                                                                        Clerk, U.S. Disfricf Cou
ANTHONY DAVID TEAGUE,#1976916                                                 exas Easte n


VS.                                                 CIVIL ACTION NO.4:16cv814

DIRECTOR,TDCJ-CID

                              MOTION TO AMEND PETITION

       Petitioner Pro Se, Anthony David Teague, requests leave of the Court

to amend his pending §2254 Petition to include additional facts in

support of his claims. This motion is not made for delay, but so this

Court can consider all material facts in this case. The additional facts

follow:

1. Petitioner anted to include his Prosecutori l isconduct Ground

      on his original 11.07 Application, but was dissuaded from doing so

      by Mr. Terrence Patrick Sheehan, disbarred lawyer and incarcerated

      person in TDCJ who was acting as an admitted agent of the Collin

      County DA's Office and Southern Methodist University. Mr. Sheehan

      told Petitioner (then Applicant) that if he brought in his Vindictive

      Prosecution claim, the State District Court would recommend Denial

      of his Application and that the TCCA would follow along with anything

      the District Court said.

2. Mr. Sheehan recommended the Jury instruction error and lATC-Jury

      instruction Ground long before the Applicant even told Mr. Sheehan

      what the Applicant had been charged with, let alone received his

      records from the State Appellate Court containing the erroneous

      instructions. He said that these technicalities would be less

      "politically volatile" and more likely to result in success.

3. Mr. Sheehan also attempted to negotiate a settlement from the parties

      adverse to Petitioner. At first $1 million was offered and later

      $1.2 million. After Petitioner/Applicant declined those offers, the
   Case 4:16-cv-00814-ALM-KPJ Document 64 Filed 08/05/19 Page 2 of 2 PageID #: 5228

  State maliciously engaged in dilatory tactics o his 11.07 and ultima¬

   tely recommended denial of his Application. His life was also threatened

  by TDCJ staff and Petitioner was transferred off the unit where Mr.

   Sheehan was assigned.

4. This Petition followed which was assigned to an SMU law graduate for

   fact-finding and recommendation. Her office is right next to SMU Regent

  Richard A. Schell. The case was wrongfully delayed and ulti ately a

  bogus report and recommendation was entered, but only after the

   Petitioner threatened a hunger strike (which was not filed by the clerk

   contrary to Fed. R. Civ. P.).

5. Petitioner believes these facts constitute cause and prejudice as Mr.

   Sheehan was acting as a state agent and Petitioner believed his unethical

   and illegal advice given him in collusion with the CCDA s Office and

   SMU. Mr. Sheehan also had knowledge of communications between Petitioner

   and Mr. John Rolater of the CCDA's Office, despite the fact that

   Petitioner never told Mr. Sheehan about them. This excuse for procedural

   default is presented as an alternative in the event that this Court

   does not hold the Prosecutorial Misconduct Ground to be merely unexhausted

   and such an excuse for procedural default becomes necessary. It is also

   relevant in the sense that it shows a continuing pattern of misconduct

   by agents of the State in the malicious and vindictive prosecution of

   the Petitioner.

Pursuant to 28 U.S.C. §1746, I decl re the foregoing to be true under

penalty of perjury.

SIGNED this 31st day of July, 2019,



Anthony David Teague #1976916
PETITIONER PRO SE
